Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The 112 rejection is overcome.  
Applicant's arguments that D1 does not disclose adding a facial locality loss of a feature of region of a face is not persuasive.  See for example section 2.2, D1 states “any local patch sampled from the refined image should have similar statistics to a real image patch. Therefore, rather than defining a global discriminator network, we can define a discriminator network that classifies all local image patches separately.”  Further, figure 5 shows that the refiner is working on images of the eye.  In fact the goal of D1 is to maintain the gaze and appearance of the eye image.  As such, the examiner believes the images used in the refiner are from regions of the face because the regions would share similar statistics.  It is recommended that the applicant further define the parameters of the face regions.    
This rejection is made final.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent 

Claims 1, 6, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shrivastava et al.1 (hereinafter “D1”).
With regard to claim 1, D1 teach an apparatus for training a facial-locality super resolution deep neural network, the apparatus comprising: a generator configured to receive a synthetic low-resolution image and convert the received synthetic image into a fake high-resolution image similar to an original high-resolution image (see § 1: "Figure 2 gives an overview of our method: a synthetic image is generated with a black box simulator and is refined using the refiner network.", see also fig. 2); a discriminator configured to compare the fake high-resolution image output from the generator with the original high-resolution image to determine authenticity (§ 1.1: "whereas the goal of the discriminator is to distinguish the generated and the real images.", "The adversarial loss fools a discriminator network, D, that classifies an image as real or refined."); and a facial-locality loss term configured to calculate a loss that is to be minimized by the generator according to the authenticity output from the discriminator (§§ 1, 2.1: "we train our refiner network using an adversarial loss, similar to Generative Adversarial Networks (GANs) [7], such that the refined images are indistinguishable from real ones using a discriminative network."; “By minimizing this loss function, the refiner forces the discriminator to fail classifying the refined images as synthetic."), wherein the generator is an artificial neural network learning model that learns while adjusting a weight to minimize the loss (see § 1.1: "The GAN framework learns two networks (a generator and a discriminator) with competing losses."), and the facial-locality loss term calculates the loss of the generator by reflecting pixel information about a feature region of a face (§§ 1, 2.1: "Moreover, we propose to use a fully convolutional neural network that operates on a pixel level and preserves the global structure, rather than holistically modifying the image content as in e.g. a fully connected encoder network.", "We implement Re as a fully convolutional neural net without striding or pooling. This modifies the synthetic image on a pixel level, rather than holistically modifying the image content as in e.g. a fully connected encoder network, and preserves the global structure and the annotations. We learn the refiner and discriminator parameters by minimizing LR(0) and LD(cp) alternately.", figure 3).
adding a facial locality loss of a feature of region of a face (see section 2.2, which uses regions of similar statistics and properties).  
With regard to claim 6, see claim 1. 
With regard to claim 8, D1 teach calculating the loss by reflecting pixel information about a feature region of a face. see fig. 3, §§ 2.1, 2.2. 

Claims 4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over D1.
With regard to claim 4, D1 teach wherein the facial-locality loss term reflects, in a loss of the generator, Lvggij that refers to a jth layer of an ith block of a visual geometry group (VGG) network (see § 2.2 figs. 3-4: loss performed on blocks), but does not explicitly teach wherein (i, j) is at least one of (2, 2), (4, 4), and (5, 4). However, this is a result effective variable and optimum results may be derived through routine experimentation.
With regard to claim 9, see claim 4. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 2-3, 7 are rejected under 35 U.S.C. 103 as being unpatentable over D1 and further in view of D2.2
With regard to claim 7, see discussion of claim 1. D1 fail to teach the additional features stipulating the use of cascade of stages downsampling/upsampling images and sequentially repeaing the discriminating, the calculating, the relearning and the determining. However, D2 teach the missing features. See abstract, fig. 1, §§ 3, 3.1 ¶ 3-4. One skilled in the art would have found it obvious to incorporate known teachings of using cascaded neural network for discriminating and generating as taught by D2 into the configuration of D1 by substituting or agumenting the network in D1, yielding predictable and enhanced generative and discrimnative network results.
With regard to claim 2, see discussion of claim 7. 
With regard to claim 3, D2 teach wherein the training data geneartor uses average pooling (see § 3.1 ¶ 3) but fail to explicitly teach a random sigma Gaussian filter. However, Examiner takes Official Notice that the filter is extremely well known for smoothing images and one skilled in the art would have been motivated to apply the filter to remove noise. 

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over D1 and further in view of Gatys et al.3
With regard to claim 5, D2 teach calculate a gradient loss that is a value corresponding to a norm of differences between lateral direction pixels, diagonal direction pixels, and longitudinal direction pixels at each pixel of an image and obtained by performing a root mean square on instantaneous gradient values of pixels of the image; and reflect the gradient loss in the loss of the See § 4: directional gradient loss reflected in the generation of image; equation 2: mean squared distance. 
It would have been obvious for one skilled in the art to incorporate known teachings of incorporating gradient loss in the generator in to the configuration of Gatys et al. because it enhances the texture generation. See abstract, fig. 1. 
With regard to claim 10, see claim 5. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622.  The examiner can normally be reached on 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Shrivastava, Ashish, et al. "Learning from simulated and unsupervised images through adversarial training." Proceedings of the IEEE conference on computer vision and pattern recognition. 2017.
        2 Bin, Huang, et al. "High-quality face image SR using conditional generative adversarial networks." arXiv preprint arXiv:1707.00737 (2017).
        3 Gatys, Leon, Alexander S. Ecker, and Matthias Bethge. "Texture synthesis using convolutional neural networks." Advances in neural information processing systems 28 (2015): 262-270.